     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 1 of 26 Page ID #:2744



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                    SOUTHERN DIVISION
17
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
18
                Plaintiff,                     GOVERNMENT’S BRIEF REGARDING
19                                             DEFENDANT MICHAEL JOHN AVENATTI’S
                      v.                       REPRESENTATION ISSUES
20
     MICHAEL JOHN AVENATTI,
21
                Defendant.
22

23

24         Pursuant to the Court’s June 1, 2020, Order (CR 169), plaintiff

25   United States of America, by and through its counsel of record, the

26   United States Attorney for the Central District of California and

27   Assistant United States Attorneys Julian L. André and Brett A. Sagel,

28
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 2 of 26 Page ID #:2745



 1   hereby files its brief regarding defendant MICHAEL JOHN AVENATTI’s

 2   representation issues.

 3         This brief is based upon the attached memorandum of points and

 4   authorities, the files and records in this case, and such further

 5   evidence and argument as the Court may permit.

 6    Dated: June 5, 2020                  Respectfully submitted,

 7                                         NICOLA T. HANNA
                                           United States Attorney
 8
                                           BRANDON D. FOX
 9                                         Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           JULIAN L. ANDRÉ
12                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 3 of 26 Page ID #:2746



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   ARGUMENT.......................................................3

 7         A.    Defendant’s Sixth Amendment Right to Counsel Cannot Be
                 Used to Manipulate the Proceedings and Delay this
 8               Trial.....................................................3

 9         B.    Defendant Has Failed to Diligently Prepare for Trial
                 and Has Intentionally Used His Representation Issues
10               as a Means to Delay this Case.............................8

11         C.    There Is Ample Time for Defendant to Prepare for Trial
                 and, If Necessary, Resolve Any Representation Issues.....19
12
     III. CONCLUSION....................................................20
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 4 of 26 Page ID #:2747



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL CASES
 4   Caplin & Drysdale, Chartered v. United States,
          491 U.S. 617 (1989)............................................3
 5
     In re Eagan Avenatti, LLP,
 6        No. 8:19-bk-13560-CB (C.D. Cal. 2019).........................11

 7   In re The Trial Group LLP,
          No. 8:19-BK-10822 (C.D. Cal. 2019)............................18
 8
     Landrum v. Mitchell,
 9        625 F.3d 905 (6th Cir. 2010)...................................5

10   Morris v. Slappy,
          461 U.S. 1 (1983)...........................................3, 4
11
     Ungar v. Sarafite,
12        376 U.S. 575 (1964)............................................4

13   United States v. Avenatti,
          No. 1:19-cr-373-PGG (S.D.N.Y. 2019)...........................10
14
     United States v. Avenatti,
15        No. 1:19-cr-374-JMF (S.D.N.Y. 2019)........................9, 10

16   United States v. Cordy,
          560 F.3d 808 (8th Cir. 2009)...................................5
17
     United States v. Delgado-Marrero,
18        744 F.3d 167 (1st Cir. 2014)...................................5

19   United States v. Eiland,
          738 F.3d 338 (D.C. Cir. 2013)..................................5
20
     United States v. Flynt,
21        756 F.2d 1352 (9th Cir. 1985)...............................4, 5

22   United States v. Gonzalez-Lopez,
          548 U.S. 140 (2006)............................................3
23
     United States v. Gross,
24        424 F. Supp. 3d 800 (C.D. Cal. 2019)..........................14

25   United States v. Heine,
          No. 3:15-cr-238-SI,
26        2017 WL 3184714 (D. Or. July 26, 2017)......................6, 7

27   United States v. Heredia,
          483 F.3d 913 (9th Cir. 2007)...................................4
28

                                             ii
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 5 of 26 Page ID #:2748



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   United States v. Kelm,
          827 F.2d 1319 (9th Cir. 1987)..................................4
 4
     United States v. Lawrence,
 5        607 Fed. Appx. 756 (9th Cir. 2015).............................6

 6   United States v. Moreland,
          622 F.3d 1147 (9th Cir. 2010)...............................4, 6
 7
     United States v. One Honda Aircraft,
 8        SA CV No. 19-1988-JVS (KES) (C.D. Cal. 2019)..................18

 9   United States v. Smith,
          714 Fed. Appx. 701 (9th Cir. 2017)..........................5, 6
10
     United States v. Sutcliffe,
11        505 F.3d 944 (9th Cir. 2007)...................................7

12   United States v. Thompson,
          587 F.3d 1165 (9th Cir. 2007)...............................5, 7
13
     United States v. Trestyn,
14        646 F.3d 732 (10th Cir. 2011)..................................5

15   United States v. Turner,
          897 F.3d 1084 (9th Cir. 2018)...............................5, 7
16
     United States v. Vallery,
17        108 F.3d 155 (8th Cir. 1997)...................................3

18   United States v. Vincent
          416 F.3d 593 (7th Cir. 2005)..................................14
19
     United States v. Wilkes,
20        662 F.3d 524 (9th Cir. 2011)..................................14

21   Wheat v. United States,
          486 U.S. 153 (1988)............................................3
22
     STATE CASES
23
     Avenatti v. Avenatti,
24        No. 17D009930 (Cal. Superior Ct.).............................11

25   In re: Avenatti,
          No. 19-TE-30259 (Cal. State Bar Ct.)..........................11
26

27

28

                                            iii
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 6 of 26 Page ID #:2749



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL STATUTES
 4   18 U.S.C. § 3006A(c)...............................................10

 5   18 U.S.C. § 3161(h)(7)(C)...........................................5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             iv
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 7 of 26 Page ID #:2750



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant MICHAEL JOHN AVENATTI (“defendant”) is charged in a

 4   36-count indictment in this district with wire fraud; willful failure

 5   to pay over withheld payroll taxes; endeavoring to obstruct the

 6   administration of the Internal Revenue Code; willful failure to file

 7   tax returns; bank fraud; aggravated identity theft; and making false

 8   declarations and providing false testimony in bankruptcy proceedings.

 9   Defendant was separately charged with extortion and fraud offenses in

10   two separate prosecutions in the Southern District of New York

11   (“SDNY”).

12         Although defendant and his counsel have repeatedly acknowledged

13   that the charges defendant faces in this district are the most

14   significant and complex, defendant appears to have made a strategic

15   decision not to provide his retained counsel in this case with the

16   resources necessary to prepare for trial in a timely manner.

17   Instead, defendant has chosen to devote his resources to his other

18   prosecutions or ongoing civil matters, and to continue to fund his

19   lavish lifestyle (prior to his bail revocation).           In every other

20   criminal and civil case in which defendant is involved, he has

21   retained multiple attorneys and/or law firms to represent him.              Yet

22   in this case, in which he is facing the most serious charges and

23   significant criminal exposure, defendant has chosen to be represented

24   by a solo practitioner who has spent the past 10 months complaining

25   that he does not have the resources needed to even review the

26   discovery.

27         The Court has directed the parties to provide briefing regarding

28   trial delays caused by a defendant’s failure to deploy the assets
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 8 of 26 Page ID #:2751



 1   necessary to prepare for trial in a timely and efficient manner.                 (CR

 2   166.)    Specifically, the Court has asked “what are the consequences

 3   where a defendant has retained counsel of his choice, but not

 4   provided the resources for counsel to perform in a constitutionally-

 5   effective manner?”      (CR 166.)    The short answer is that the

 6   defendant’s lack of diligence, refusal to devote the necessary

 7   resources to his defense, and failure to resolve any ongoing

 8   representation issues in timely manner would appropriately serve as a

 9   basis to deny defendant any further continuances in this case.

10   Defendant has a Sixth Amendment right to assistance of counsel, but

11   that right is circumscribed by the need to maintain the fair,

12   orderly, and efficient administration of justice.           Defendant may not

13   use his right to counsel as a ploy to delay this prosecution, which

14   is what defendant has attempted to do for the past 14 months.

15           Thus, going forward, it is critical that the Court address

16   defendant’s representation issues and advise defendant of the

17   consequences of any further dilatory tactics or attempts at

18   gamesmanship.     Defendant has more than enough time to resolve any

19   potential representation issues and ensure that he and his counsel

20   are prepared to proceed to trial on December 8, 2020.            To the extent

21   defendant has the ability to do so, he can choose to devote

22   additional financial resources to his defense.           If defendant lacks

23   the necessary resources, he can submit a financial affidavit and seek

24   CJA funding or appointment of counsel.         Defendant can also choose to

25   do nothing to resolve these issues and proceed to trial on December

26   8.   But defendant cannot be allowed to do nothing, and then later

27   claim he is entitled to another lengthy continuance because counsel

28

                                              2
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 9 of 26 Page ID #:2752



 1   of his choice lacked the necessary resources to prepare for trial in

 2   a timely manner.

 3         This prosecution has now been pending for over 14 months and his

 4   victims deserve their day in court.          Defendant should not be allowed

 5   to hide behind a claim that his counsel lacks resources or use his

 6   representation issues as a means to manipulate the proceedings and

 7   further delay this trial.

 8   II.   ARGUMENT
 9         A.    Defendant’s Sixth Amendment Right to Counsel Cannot Be Used
                 to Manipulate the Proceedings and Delay this Trial
10

11         The Sixth Amendment guarantees criminal defendants the right to

12   assistance of counsel, including the “right of a defendant who does

13   not require appointed counsel to choose who will represent him.”

14   Wheat v. United States, 486 U.S. 153, 159 (1988).           But that right is

15   not absolute; it “is circumscribed in several important respects.”

16   Id.   For example, the “right to counsel of choice does not extend to

17   defendants who require counsel to be appointed for them.”             United

18   States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006).            A defendant “may

19   not insist on representation by an attorney he cannot afford.”

20   Wheat, 486 U.S. at 159; see also Caplin & Drysdale, Chartered v.

21   United States, 491 U.S. 617, 624–625 (1989).

22         A defendant’s right to choice of counsel also “must not obstruct

23   orderly judicial procedure or deprive courts of their inherent power

24   to control the administration of justice.”          United States v. Vallery,

25   108 F.3d 155, 157 (8th Cir. 1997).           “Trial judges necessarily require

26   a great deal of latitude in scheduling trials” and “are vested with

27   broad discretion in matters of continuances.”           Morris v. Slappy, 461

28   U.S. 1, 11-12 (1983).       Thus, “only an unreasoning and arbitrary

                                              3
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 10 of 26 Page ID #:2753



 1    ‘insistence upon expeditiousness in the face of a justifiable request

 2    for delay’ violates the right to assistance of counsel.”            Id. at 11-

 3    12 (quoting Ungar v. Sarafite, 376 U.S. 575, 589 (1964)).            “Not every

 4    restriction on counsel’s time or opportunity to investigate or to

 5    consult with his client or otherwise to prepare for trial violates a

 6    defendant’s Sixth Amendment right to counsel.”          Morris, 461 U.S. at

 7    12.   And “a court must be wary of against the ‘right of counsel’

 8    being used as a ploy to gain time or effect delay.”           United States v.

 9    Kelm, 827 F.2d 1319, 1322 (9th Cir. 1987), overruled on other grounds

10    by United States v. Heredia, 483 F.3d 913 (9th Cir. 2007) (en banc).

11          When a continuance request implicates the right to counsel, a

12    court does not abuse its discretion unless the denial of a

13    continuance was “arbitrary or unreasonable.”          United States v.

14    Moreland, 622 F.3d 1147 (9th Cir. 2010); United States v. Flynt, 756

15    F.2d 1352, 1358 (9th Cir. 1985) (“We do not find a clear abuse of

16    discretion unless, after carefully evaluating all the relevant

17    factors, we conclude that the denial was arbitrary or

18    unreasonable.”).     The Court must balance several factors to evaluate

19    such continuance requests, including:

20          (1) the extent of a defendant’s diligence in his efforts to
            ready his defense prior to the trial date;
21
            (2) whether the continuance would serve a useful purpose if
22          granted;

23          (3) the extent to which granting the continuance would have
            inconvenience the Court and the opposing party, including
24          its witnesses; and

25          (4) the extent to which defendant may suffer harm as a
            result of the denial of a continuance.
26

27

28

                                              4
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 11 of 26 Page ID #:2754



 1    Id. at 1359 (internal citations omitted).1

 2          Crucially, it is also necessary for the Court to evaluate

 3    “whether the delay is the defendant’s fault.”          United States v.

 4    Turner, 897 F.3d 1084, 1102 (9th Cir. 2018), cert. denied, 139 S. Ct.

 5    1234, 203 L. Ed. 2d 247 (2019), (quoting United States v. Thompson,

 6    587 F.3d 1165, 1174 (9th Cir. 2007)).2        Indeed, the Ninth Circuit has

 7    repeatedly rejected claims that a denial of a continuance request

 8    violated a defendant’s right to counsel, where defendant’s own

 9    actions or inactions led to the delay.

10          In United States v. Smith, 714 Fed. Appx. 701, 706-07 (9th Cir.

11    2017), the Ninth Circuit rejected defendant’s claim that he was

12    denied effective representation because the district court failed to

13    grant him a continuance.      Defendant had insisted on representing

14    himself until ten days before trial, when he sought appointment of

15    counsel and a sixth trial continuance.         Id.   The Ninth Circuit held

16    that the district court had not abused its discretion, stating:

17

18
            1The Speedy Trial Act also states that a continuance “shall not
19    be granted because of . . . lack of diligent preparation.” 18 U.S.C.
      § 3161(h)(7)(C).
20         2 Other circuits also require trial courts to evaluate
      defendant’s diligence and conduct when considering continuance
21    requests. See, e.g., United States v. Delgado-Marrero, 744 F.3d 167,
      195-96 (1st Cir. 2014) (considering whether defendant “contributed to
22    his or her perceived predicament”); United States v. Eiland, 738 F.3d
      338, 355 (D.C. Cir. 2013) (considering whether the requested delay is
23    “dilatory, purposeful, or contrived” and whether “defendant
      contributed to the circumstances which gives rise to the requested
24    continuance”); United States v. Trestyn, 646 F.3d 732 (10th Cir.
      2011) (affirming denial of continuance where defendant waited until
25    the last minute to retain counsel); Landrum v. Mitchell, 625 F.3d
      905, 927-28 (6th Cir. 2010) (considering whether “defendant
26    contributed to the circumstances giving rise to the request”); United
      States v. Cordy, 560 F.3d 808 (8th Cir. 2009) (considering the
27    “conduct of the opposing party and whether a lack of cooperation has
      contributed to the need for a continuance”).
28

                                              5
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 12 of 26 Page ID #:2755



 1            Smith was clearly responsible for the delay in counsel’s
              appointment, counsel’s inability to fully engage in active
 2            trial preparation, and counsel’s lack of insight into the
              evidence, strategies, and theories of the case.
 3

 4    Id. at 707.

 5            Similarly, in United States v. Lawrence, 607 Fed. Appx. 756 (9th

 6    Cir. 2015), the Ninth Circuit affirmed the district court’s denial of

 7    a continuance request because most of the delays were caused by

 8    defendant.    Because defendant’s “behavior was consistent with

 9    dilatory tactics” and “his course of conduct was consistent with

10    ‘gamesmanship’ utilized to avoid going to trial,” the district court

11    did not abuse its discretion in denying the continuance request.             Id.

12            And, in Moreland, 622 F.3d at 1158, defendant had repeatedly

13    refused to withdraw his waiver of counsel and accept representation,

14    despite the court’s warning that appointed counsel would be “severely

15    handicapped” if he were not defendant’s attorney from the outset.

16    The Ninth Circuit held that the district court did not abuse its

17    discretion in refusing to grant more than a two-week continuance

18    after counsel had been appointed because defendant “was clearly to

19    blame both for the delay and for the district court not granting a

20    longer continuance.”      Id.

21            The District of Oregon’s unpublished decision in United States

22    v. Heine, No. 3:15-cr-238-SI, 2017 WL 3184714 (D. Or. July 26, 2017),

23    is also instructive.      There, the court denied defendant’s request for

24    a four-month continuance so she could attempt to obtain additional

25    funding for her defense from the bank that had been paying her legal

26    fees.    Id. at *4-5.   Although defendant and her team of six lawyers

27    had been diligent in preparing for trial, the court nevertheless

28    denied a continuance request, in part, because the defendant had

                                              6
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 13 of 26 Page ID #:2756



 1    failed to anticipate and promptly address issues relating to the

 2    costs of her criminal defense.       Id. at *5.     The court also noted that

 3    if defendant lacked her own financial resources to contribute to her

 4    defense, she could have submitted a financial affidavit and sought

 5    financial assistance under the Criminal Justice Act, but had failed

 6    to do so.    Id.

 7          Moreover, the Ninth Circuit has repeatedly held that a defendant

 8    can waive his Sixth Amendment rights through his conduct.            Turner,

 9    897 F.3d at 1103.     For example, in United States v. Sutcliffe, the

10    Ninth Circuit held that defendant waived his right to counsel because

11    he “manipulated the proceedings and his relationships with five

12    appointed lawyers as to be able to claim that he wants to be

13    represented by counsel while at the same time making it impossible

14    for any competent lawyer to carry out his professional

15    responsibilities.” 505 F.3d 944, 955 (9th Cir. 2007); see also

16    Thompson, 587 F.3d at 1174 (“[A] continuance may be denied even when

17    the denial results in the defendant’s being unrepresented at trial.”)

18    (citations omitted).

19          Although federal courts have most often addressed the interplay

20    between a defendant’s right to counsel and continuance requests in

21    situations involving substitution of counsel, appointment of counsel,

22    or a defendant’s request to represent himself pro se, the case law

23    makes abundantly clear that defendants may not use representation

24    issues for “purposes of delay” to “manipulate the proceedings.”

25    Here, defendant’s specific tactics may be different, but his game

26    appears to be the same –- delay this trial as long as possible.             This

27    is improper and the Court should take the necessary actions to ensure

28    it does not occur.

                                              7
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 14 of 26 Page ID #:2757



 1            B.   Defendant Has Failed to Diligently Prepare for Trial and
                   Has Intentionally Used His Representation Issues as a Means
 2                 to Delay this Case
 3            Defense counsel has been complaining about the volume of

 4    discovery and his ability to prepare for trial for nearly one year.

 5    Yet, defendant has taken no steps to address those concerns whether

 6    by devoting additional resources to this prosecution or applying for

 7    such resources from the Court.       Rather, defendant appears content to

 8    merely use such complaints as a basis to further delay this trial.

 9            At a minimum, defendant’s failure to devote additional resources

10    to this case demonstrate a lack of diligence, which would, by itself,

11    justify the Court denying any further trial continuances.            The

12    record, however, suggests that defendant’s failure to devote

13    additional resources to this case or seek such resources from the

14    Court has been an intentional choice, designed to manipulate the

15    proceedings and delay the trial.

16            First, defense counsel’s concerns regarding the volume of

17    discovery and his ability to defend this case in a timely matter are

18    not new issues.     These issues have been percolating for nearly one

19    year.    At one of the first status conferences in this case in July

20    2019, defense counsel noted that the discovery in this case was

21    extremely voluminous, “millions and millions of pages,” and raised

22    concerns about having to review “a mountain of material.”            (7/8/2019

23    RT 12:16-13:23.)

24            Defendant raised this issue again during the August 2019 status

25    conference and motion hearing.       (CR 64.)    Specifically, in advocating

26    for a June 2020 trial date, Mr. Steward noted that he is a solo

27    practitioner, doesn’t have any associates, and it would therefore be

28    difficult for him to review all of the discovery in the case.

                                              8
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 15 of 26 Page ID #:2758



 1    (8/26/2019 RT 8:6-13.)      When the Court asked counsel whether it would

 2    be “more efficient” to take on associate or a paralegal to assist

 3    him, Mr. Steward acknowledged that he may need to do so.            (Id. at

 4    8:14-9:7.)    Mr. Steward, however, did not do so.         Instead, in

 5    December 2019, Mr. Steward again raised concerns about his ability to

 6    review the discovery in this case due to the volume of materials and

 7    his other trial commitments, including his representation of

 8    defendant in the SDNY fraud case, United States v. Avenatti, No.

 9    1:19-cr-374-JMF.3     (See 12/2/2019 RT 5:23-7:12.)

10          In January 2020, while defendant was awaiting trial in the SDNY

11    extortion case, Mr. Steward reiterated his concerns about the volume

12    of discovery and his ability to defend this case stating, “Just the

13    sheer volume of material, complexity, and scope of the indictment,

14    compared to the two in the Southern District of New York, this is the

15    bigger one by far, and I remain for the most part by myself on this.”

16    (1/31/2020 RT 12:9-13:9.)       When the Court again told Mr. Steward

17    “this is the type of case where if you need to augment your resources

18    you need to do it,” counsel responded:

19          Well, I can’t do that, Your Honor. I’m unable to do that.
            This is going to be a solo shot for me. I don’t have the
20          resources to do that, and I’m not in a position to apply
            for court funding for that . . . I’m stuck, so I’ll do the
21          best I can.

22    (Id. at 13:10-19.)     Mr. Steward said that the situation “troubles”

23    him, but that it was “not possible” for defendant to augment

24    counsel’s resources for this case.        (Id. at 13:20-14:5.)

25

26

27          3Although this case had already been set for trial in May 2020,
      defendant specifically requested, through Mr. Steward, that the SDNY
28    fraud case be set for trial in April 2020 –- less than one month
      before the trial in this matter.
                                         9
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 16 of 26 Page ID #:2759



 1          Defendant has done nothing to address his counsel’s repeated

 2    concerns.    He clearly has not augmented counsel’s resources.           Nor has

 3    defendant sought to apply for court funding to do so, despite being

 4    aware that it is possible for him to do so and having done so in the

 5    past (CR 28).4    Rather, to this day, defendant continues to argue

 6    that he is entitled to further continuances because he is represented

 7    by “a solo practitioner with limited resources and a limited ability

 8    to review the over 1,000,000 pages of discovery.”           (CR 164 at 5.)

 9          Second, the Court can reasonably infer that defendant’s choice

10    of counsel (or at least his failure to provide his chosen counsel

11    with sufficient resources) is intentionally designed to delay this

12    trial.   Defendant’s decision to be represented in this case by

13    Mr. Steward, “a solo practitioner with limited resources” (CR 164 at

14    5), stands in stark contrast to how defendant has approached every

15    other case in which defendant is involved.          In every other case,

16    defendant is represented by multiple attorneys and/or law firms.             In

17    the SDNY Nike extortion case, defendant was represented at trial by

18    seven different attorneys.       United States v. Avenatti, No. 1:19-cr-

19    373-PGG.    In the SDNY fraud case, defendant was at one point

20    represented by four attorneys, including Mr. Steward,5 and is still

21    represented by three attorneys.        Avenatti, No. 1:19-cr-374-JMF.

22    Defendant is represented by four attorneys from two separate law

23    firms in connection with his State Bar disciplinary proceedings, In

24

25         4 The Criminal Justice Act expressly provides for appointment of
      counsel “[i]f at any stage of the proceedings ... the court finds
26    that the [defendant] is financially unable to pay counsel whom he had
      retained.” 18 U.S.C. § 3006A(c).
27
           5 In February 2020, Mr. Steward withdrew from the SDNY fraud
28    case. Defendant, however, is still represented by three other
      attorneys in that case.
                                        10
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 17 of 26 Page ID #:2760



 1    re: Avenatti, No. 19-TE-30259.       In his divorce proceedings against

 2    his current wife, defendant is represented by Stegmeier, Gelbart,

 3    Schwartz & Benavente, LLP, a well-known mid-size family law firm in

 4    Orange County.     Avenatti v. Avenatti, Case No. 17D009930 (Cal.

 5    Superior Ct.).     And, as recently as last week, defendant was

 6    represented by two attorneys from Shulman Bastian Freidman & Bui LLP

 7    in connection with the current bankruptcy proceedings involving EA

 8    LLP.   In re Eagan Avenatti, LLP, No. 8:19-bk-13560-CB (C.D. Cal.).6

 9           Defendant was a sophisticated and successful trial attorney who

10    ran his own law firm; he knows what is necessary to prepare for a

11    trial of this magnitude.      In every single one of his other cases,

12    both criminal and civil, defendant has retained multiple attorneys

13    and/or law firms to represent his interests.          But in this case, which

14    defendant’s own attorney refers to as the “bigger one by far”

15    (1/31/2020 RT 13:1-5) and in which defendant is facing the most

16    extensive criminal exposure, he has chosen to be represented by a

17    “solo practitioner with limited resources” (CR 164 at 5).            Defendant

18    was present at nearly all of the hearings in which his counsel raised

19    his limitations as a solo practitioner, yet defendant has done

20    nothing to augment those resources.

21           In his most recent status report, defendant took issue with the

22    government’s representation that he had seven attorneys in the SNDY

23    extortion case.     (CR 164 at 5, n.7).     Specifically, defendant argues

24    that this is inaccurate because he only paid two of his attorneys,

25

26

27
           6 Notably, on May 28, 2020, defendant filed two separate

28    objections in the EA LLP bankruptcy case.

                                             11
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 18 of 26 Page ID #:2761



 1    and that the rest represented him pro bono.7         (Id.)    If true, this

 2    changes nothing.     Defendant still managed to retain seven attorneys,

 3    including a jury consultant, for a two-week trial involving only

 4    three charges and events that spanned little over one week.

 5    Defendant had no issues obtaining counsel when he wanted to do so.

 6          Additionally, the financial records submitted with the

 7    government’s bail revocation motion and the government’s opposition

 8    to defendant’s motion for release, establish that between May 2019

 9    and November 2019 defendant deposited well over $1.1 million dollars

10    into his various bank accounts.8 (CR 78, Ex. 39; CR 120, Ex. B.)

11    Defendant conveniently ignores that he received this money or that he

12    used these funds to pay two of his attorneys in the SDNY extortion

13    case approximately $300,000 in May 2019 (CR 78, Ex. 42) –- nearly ten

14    times the approximately $32,500 defendant appears to have paid Mr.

15    Steward (CR 78, Ex. 42; CR 120, Ex. B at 35).9          During this same time

16    period, defendant also appears to have paid his divorce lawyers and

17    his lawyers in the State Bar disciplinary proceedings as much, if not

18

19          7Contrary to defendant’s claims, the government does not
      believe it has full knowledge of defendant’s finances –-
20    particularly, in light of defendant’s extensive efforts to conceal
      his assets.
21         8 This $1.1 million figure represents new deposits defendant
      made into his known bank accounts between May 2019 and November 2019,
22    and does not include the re-deposits of cashier’s checks or money
      sent back to defendant from his ex-wife. Although the government
23    maintains that defendant committed fraud by, among other things,
      concealing these funds from the creditors to whom he owed millions of
24    dollars, the fact remains that he received this money and spent the
      vast majority of it on anything and everything but his defense in
25    this case.
26         9 The government is relying upon the bank records from May 2019
      through January 2020 at Chase Bank, US Bank, and Southland Credit
27    Union, which were included in prior filings. (CR 78; CR 120.) The
      government does not know if defendant has paid, or promised to pay,
28    any of his counsel from sources outside of these three bank accounts
      in the last year.
                                        12
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 19 of 26 Page ID #:2762



 1    more, than counsel in this case.        (See CR 78, Exs. 39-42; CR 120, Ex.

 2    B.)

 3          Moreover, as the Court is aware from the financial records the

 4    government submitted, defendant spent exorbitant amounts of money

 5    funding his lavish lifestyle prior to the revocation of his bail,

 6    including over $11,000 a month on his luxury apartment in Los

 7    Angeles.    (See CR 78, Exs. 39-42; CR 120, Ex. B.)         Indeed, defendant

 8    appears to have devoted more financial resources in May 2019 to buy a

 9    Mercedes Benz (approximately $53,000) and in July and August 2019 to

10    maintain his membership with Exclusive Resorts (approximately

11    $35,700) than to his defense in this case.10         (See CR 78, Ex. 43 at

12    17, Ex. 45 at 14-15.)

13          Third, defendant has never provided this Court with any specific

14    information as to what defendant or his counsel have actually done to

15    prepare for trial in the past 14 months, let alone the 10 months

16    prior to defendant’s bail revocation.         Instead, all defendant and his

17    counsel have offered this Court are misleading complaints regarding

18    discovery, and vague statements regarding their efforts to prepare

19    for trial.    And the rare statements defendant has made regarding his

20    actual trial preparations raise more concerns than provide answers.

21          For example, during the last status conference and in his

22    related status report, defendant suggested that he needs to review

23    each and every page of the discovery.         (See CR 167.)    At best,

24

25          10
             The government fully recognizes that Mr. Steward may have
      agreed to represent defendant at a reduced fee or pro bono.
26    Defendant’s specific arrangement with Mr. Steward is not the
      government’s concern and need not be disclosed to the government.
27    Should defendant wish to provide the Court with further information
      regarding his arrangement with Mr. Steward, the government has no
28    objection to him doing so during in camera proceedings without
      government counsel present.
                                        13
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 20 of 26 Page ID #:2763



 1    defendant’s comment are disingenuous.         Defendant and his counsel are

 2    both very experienced trial attorneys who know how to efficiently and

 3    effectively handle document-intensive cases.          Thus, it should be

 4    “evident to all” that “a review of the discovery produced does not

 5    require counsel to manually review [] millions of pages of

 6    documents.”    United States v. Gross, 424 F. Supp. 3d 800, 803 (C.D.

 7    Cal. 2019).    Rather, “a variety of electronic searches are generally

 8    used both to identify relevant documents and to identify irrelevant

 9    and duplicate documents, which can then be culled from the data to be

10    reviewed.”    Id.   And the mere fact that discovery in this case is

11    voluminous does not require the Court to provide defendant with an

12    unlimited amount of time to review such discovery.           See United States

13    v. Wilkes, 662 F.3d 524, 543 (9th Cir. 2011) (holding district court

14    did not abuse its discretion in denying defendant’s request to

15    continue the trial to “enable his counsel to review voluminous

16    discovery”); see also United States v. Vincent, 416 F.3d 593, 599

17    (7th Cir. 2005) (holding defendant’s Sixth Amendment rights were not

18    violated by denial of trial continuance where the district court

19    properly considered “the amount of time to prepare, defendant's

20    failure to examine the available discovery, and his familiarity with

21    the facts”).

22          The more troubling possibility is that counsel’s recent comments

23    demonstrate that defendant has not actually made any good faith

24    effort to review the discovery.        Since the outset of this case, the

25    government has been producing the discovery in this case to defendant

26    with database load-files so that they can be readily searched,

27    sorted, and organized in whichever document review platform defendant

28

                                             14
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 21 of 26 Page ID #:2764



 1    and his counsel had chosen.11      (See, e.g., 5/15/2019 RT 5:8-11.)         If

 2    defendant and his counsel have actually been reviewing the discovery

 3    in any relatively modern document review platform, they would

 4    undoubtedly have been able to make substantial progress and have

 5    already been able to locate key documents using basic search terms.

 6    The only reason defendant or his counsel would need to review

 7    documents on a “page by page” basis is if defendant has intentionally

 8    decided to not have his counsel load the discovery into a document

 9    review platform, a decision which would be tantamount to defendant

10    tying his counsel’s hands behind his back for the past year.

11          Fourth, defendant has already attempted to play games with his

12    representation during this case.        Although defendant was represented

13    by retained counsel from Bienert Katzman PC during his initial

14    appearance in this district on April 1, 2019 (CR 10), defendant

15    appeared for his post-indictment arraignment on April 29, 2019,

16    without counsel (CR 23).      As a result, the Federal Public Defender

17    represented him at that time (CR 23), and the Court scheduled a

18    status conference on May 7, 2019, to address defendant’s

19    representation issues (CR 22).

20          On May 7, 2019, defendant appeared before this Court for a

21    status conference to address defendant’s representation issues, and

22    was again represented by the Federal Public Defender.           (CR 27.)    At

23    defendant’s request, the Court continued the status conference until

24    May 15, 2019, in order to allow defendant additional time to

25    “finalize” his representation with retained counsel.           (CR 27.)    The

26

27
            11
             The government’s Privilege Review Team, however, made a number
28    of informal productions to defendant last year at defendant’s
      request. These materials were not produced with database load-files.
                                        15
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 22 of 26 Page ID #:2765



 1    Court, however, advised defendant that by May 15, 2019, defendant

 2    would have to choose one of three options:          (1) retain private

 3    counsel; (2) submit a financial affidavit and seek appointment of

 4    counsel; or (3) seek to represent himself after a Faretta inquiry.

 5    (CR 27.)

 6           On May 14, 2019, despite having just received a $1,000,000

 7    payment for certain legal work (see CR 99, § III.B.1), defendant

 8    submitted an ex parte application for an order appointing the Federal

 9    Public Defender to represent him in this matter, in which he claimed

10    that he lacked the financial wherewithal to “pay fully for retained

11    counsel” (CR 28).     But, rather than submit the required financial

12    affidavit, defendant requested “that the Court defer determination of

13    the amount of contribution until the end of the case in light of the

14    complexity of his financial situation and the case . . . .”            (CR 28.)

15    The Court denied defendant’s ex parte application that same day.             (CR

16    29.)    The next day, May 15, 2019, defendant retained Mr. Steward.

17    (CR 33.)

18           In January 2020, defendant was also briefly represented by

19    Thomas Warren and Daniel Dubin from Pierce Bainbridge Beck Price &

20    Hecht LLP (“Pierce Bainbridge”).12       Although the government

21    understands that Pierce Bainbridge had already been assisting

22    defendant with this prosecution for months (at least informally),

23    Mr. Warren first appeared in this case during defendant’s bond

24    revocation hearing in January 2020.13        (CR 83.)    Ten days later,

25
             12
              Mr. Warren and Mr. Dubin also represent defendant in the SDNY
26    fraud case, the State Bar disciplinary proceedings, and a number of
      civil judgment debtor proceedings.
27
           13 For example, during the last status conference, Mr. Steward

28    acknowledged that it was Mr. Warren (not Mr. Steward) who last

                                             16
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 23 of 26 Page ID #:2766



 1    however, Mr. Warren and Mr. Dubin both filed requests to withdraw as

 2    counsel (CR 90), which were granted (CR 91).14         The government

 3    suspects that Mr. Warren did not appear in this case at an earlier

 4    date because defendant wanted to preserve defendant’s ability to

 5    argue that he is represented by “a solo practitioner with limited

 6    resources and a limited ability to review the over 1,000,000 pages of

 7    discovery” (CR 164 at 5) and/or use Mr. Warren’s substitution as a

 8    basis for a further continuance.

 9          Fifth, as the government explained at the outset of this case,

10    defendant has a pattern and practice of using delay tactics to avoid

11    responsibility for his conduct.        For example, as alleged in the

12    Indictment, defendant repeatedly sought to lull his former legal

13    clients in an effort to prevent them from discovering that he had

14    embezzled their money. (See CR 16 ¶ 7.)         Similarly, defendant

15    repeatedly sought to impede and obstruct an Internal Revenue Service

16    (“IRS”) collection action relating to defendant’s company, Global

17    Baristas US LLC (“GBUS”), in an effort to avoid having to pay to the

18    IRS the payroll taxes that GBUS had withheld from its employees

19    paychecks.    (See CR 16 ¶¶ 10-26.)      And in March 2019, defendant filed

20    a bankruptcy petition on behalf of EA LLP in In re The Trial Group,

21    No. 8:19-BK-10822-CB, for the specific purpose of delaying a judgment

22    debtor examination of defendant scheduled for the following day. See

23    In re The Trial Group LLP, No. 8:19-BK-10822, Dkt. Nos. 35, 39 (C.D.

24    Cal. 2019).

25

26    accompanied defendant to review the EA LLP server at IRS-CI’s offices
      in October 2019. (6/1/2020 RT 8:24-9:12.)
27
           14 Mr. Steward said that Pierce Bainbridge withdrew due to
28    conflict of interest concerns the government raised and which
      defendant did not want to litigate. (1/31/2020 RT 15:10-23.)
                                        17
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 24 of 26 Page ID #:2767



 1          Finally, defendant will undoubtedly attempt to blame the

 2    government for his inability to resolve these representation issues,

 3    as he has done previously (CR 167 at 3).         Defendant’s allegations are

 4    baseless and frivolous.      It is not the government’s fault that

 5    defendant engaged in criminal conduct in multiple federal

 6    jurisdictions and was thus indicted in this district and in the SDNY.

 7    It is not the government’s fault that defendant is millions of

 8    dollars in debt to his second wife, various taxing authorities, and

 9    his former law partner.      Nor is it the government’s fault that

10    defendant chose to engage in fraudulent conduct while on pretrial

11    release in order to conceal his assets from those creditors.             And

12    contrary to defendant’s prior claim (CR 167 at 3), the only asset the

13    government seized in this case is a private plane defendant purchased

14    with money he stole from Client 2, and for which defendant has not

15    even filed a claim in the related civil forfeiture proceedings.

16    United States v. One Honda Aircraft, SA CV No. 19-1988-JVS (KES).
17    Defendant is clearly speaking out of both sides of his mouth by

18    claiming, on one hand, that defendant is “forced” and “required” to

19    pay attorneys in numerous criminal and civil cases (CR 167 at 3), and

20    on the other hand that the government is preventing him from paying

21    his attorneys.

22          In sum, under the applicable case law regarding defendant’s

23    right to assistance of counsel, all of these facts would clearly

24    justify this Court denying any future continuance requests by

25    defendant.

26

27

28

                                             18
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 25 of 26 Page ID #:2768



 1          C.    There Is Ample Time for Defendant to Prepare for Trial and,
                  If Necessary, Resolve Any Representation Issues
 2

 3          Despite defendant’s apparent refusal to devote resources to this

 4    case, there is no reason why defendant and his current counsel cannot

 5    now be adequately prepared for trial by December 8, 2020 (assuming it

 6    is safe to hold trials at that time).         Defendant has already had over

 7    14 months to prepare for this trial.        Although defendant’s counsel

 8    may be “a solo practitioner,” he remains one of the most experienced

 9    criminal defense attorneys in this district.15         And, as the government

10    noted in its response to defendant’s last continuance request (CR

11    122), the charges in this case are straight-forward, defendant is

12    well aware of the evidence supporting the charges from the detailed

13    indictment and search warrant affidavits, and defendant has had

14    access to the vast majority of the relevant discovery, including key

15    witness summaries, for one year (see CR 124).

16          Nevertheless, the government does believe that the Court should

17    immediately seek to address defendant’s representation issues and

18    advise defendant of the consequences of any further dilatory tactics

19    or attempts at gamesmanship.       Now that the trial has been continued

20    to December 2020, defendant has more than enough time to resolve any

21    potential representation issues that may still exist without causing

22    any further trial delays.       To the extent defendant has the ability to

23

24
            15The government notes that defendant’s most recent status
25    reports (CR 164; CR 165; CR 167) do not appear to have been written
      by Mr. Steward. (See 6/1/2020 RT 17:1-6 (“The Court is very familiar
26    with my writing. I am usually very succinct.”).) Thus, it appears
      that either (1) defense counsel has already obtained additional
27    assistance with this case and failed to disclose that assistance to
      the Court; or (2) defendant is personally drafting large portions of
28    the filings despite previously claiming he lacked computer access to
      review the discovery.
                                        19
     Case 8:19-cr-00061-JVS Document 175 Filed 06/05/20 Page 26 of 26 Page ID #:2769



 1    do so, he can choose to devote additional financial resources to his

 2    defense.    If defendant lacks the necessary resources to augment his

 3    defense, he can submit a financial affidavit and seek CJA funding or

 4    appointment of counsel, or obtain pro bono legal services as he

 5    claims to have done in other cases.         Defendant can also choose to do

 6    nothing to resolve these issues and proceed to trial on December 8.

 7    But defendant cannot and should not be allowed to do nothing, and

 8    then claim he lacked the necessary resources to prepare for trial in

 9    a timely manner and is entitled to a further continuance.

10          Similarly, if defense counsel has any lingering concerns about

11    his ability to prepare for trial by December 8, 2020, or to provide

12    defendant effective assistance of counsel, he should disclose those

13    concerns to defendant and the Court now so they can be resolved

14    sufficiently in advance of trial to not cause any further delays.

15    III. CONCLUSION
16          For the foregoing reasons, the government submits that “where a

17    defendant has retained counsel of his choice, but not provided the

18    resources for counsel to perform in a constitutionally-effective

19    manner” the appropriate consequence is to deny defendant any further

20    continuances of the trial date.        Indeed, the case law makes clear

21    that defendant’s lack of diligence, refusal to devote the necessary

22    resources to his defense, and failure to resolve any ongoing

23    representation issues in timely manner would all just denying

24    defendant any further continuances in this case.           Once the current

25    public health crisis regarding COVID-19 subsides and it is safe to

26    hold a jury trial, defendant should be required to proceed.

27

28

                                             20
